Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.      Restriction to one of the following inventions is required under 35 U.S.C. 121:    
             Applicant must elect one Species from each group of Species (I-II) as set 
forth below. 
              
                    Group I
            
                Species Ia.  Fig. 1; 
                           Species Ib.  Fig. 2;  
                           Species Ic.  Fig.3;
                Species Id.  Fig. 4; 
                           Species Ie.  Fig. 5;  
                           Species If.   Fig. 6;
                Species Ig.   Fig. 7; 
                           Species Ih.  Fig. 8;  
                           Species Ii.   Fig. 9;
                Species Ij.    Fig. 10; 
                           Species Ik.   Fig. 11;  
                           Species Il.    Fig. 12;
                Species Im.   Fig. 13; 
                           Species In.   Fig.  14; and
                Species Io.    Fig. 15. 
                           
                         Group II 

                Species IIa.  Fig. 16; 
                           Species IIb.  Fig. 17;  
                           Species IIc.  Fig. 18;
                Species IId.  Fig. 19; 
                           Species IIe.  Fig. 20;  
                           Species IIf.   Fig. 21;
                Species IIg.  Fig. 22; 
                           Species IIh. Fig. 23; and  
                           Species IIi.   Fig. 24. 

The species are independent or distinct because the applicant labels them as 
separate embodiments in the disclosure.  Furthermore, each one of the 
embodiments has at least a unique feature that is not presented in other 
embodiments, as can be seen in each Species shown by the drawings.   

2.        Applicant is advised that the reply to this requirement to be complete must include(i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
3.        The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
4.         Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
5.       Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, it appears that claim 1 is generic.
6.       Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
7.         The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.   
8.         During a telephone conversation with Steven H. Leach (Reg. No. 53,916) on 05/04, a provisional election was made with traverse to prosecute the Species  Ik (Fig. 11) and IIe  (Fig. 20).  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 3 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
It should be noted that claim 3 calls for recessed sections for receiving the tabs after the bending step. The recessed sections 112 are part of the Species Ie (Fig. 5), which is not elected. See Fig. 5; and paragraph 0062, lines 4-5 of the specification. Therefore, claim 3 has been withdrawn. It should be noted that specification also discloses that opening holes 116, set forth in claims 4, also are part of Species Il (Fig. 12). See Fig. 12; and paragraph 0062, lines 8-9 of the Specification. However, claim 4 will be examined, since notches 110 in the elected Species Ik (Fig. 11) could be considered as “openings” in which the tabs protrude after the positioning step has been completed (as set forth in claim 4). 

Drawings
9.          The drawings are objected to under 37 CFR 1.83(a) because they fail to show by reference characters the parts of the invention such as the disk, hub, tabs and others as described in the specification and set forth in the claims.  
             Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
10.           Applicant is reminded of the proper language and format for an abstract of 

the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.


11.          The abstract of the disclosure is objected to because it contains legal phraseology often used in patent claims such as “comprising.” 
The abstract also is not written in a single paragraph. In fact, the abstract is written in a format of a claim and appears to be an exact copy of claim 1. The abstract also does includes a brand name or trademark “Robert Bosch under the trademark X-lock” which does not describe the disclosure and the invention. The trademark is not considered to be part of the invention. See MPEP § 608.01(b). 

12.          The use of the term “Robert Bosch GmbH under the trademark X-LOCK,”  which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
             Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

13.          The specification is object t since it does not clear describe the invention and all the embodiments set forth in the applications. The specification also lacks reference characters to describe the part of the invention for better understanding of the detail of the invention. In addition, for clarity of the disclosure, it is suggested that either “disk” or “disc” instead of both to be used in the specification.  

Claim Objections
14.     Claim 1-2 are objected to because of the following informalities: “disk” and “disc” has been used interchangeably which creates confusion. Therefore, it is suggested one of “disk” and “disc” to be used in the claim. Regarding claim 2, “the void” should be –the central void--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
15.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
16.         Claim 1-2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
             Regarding claim 1, the claim contains the trademark/trade name “Robert Bosch GmbH under the trademark X-LOCK.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the disk and/or the hub of the disk accordingly, the identification/description is indefinite.
             Regarding claim 1, “a disk of the type having a central hub surrounded by an abrasive material, the hub having an aperture of the type provided in abrasive discs sold by Robert Bosch GmbH under the trademark X-LOCK” renders the claim indefinite as it is not clear whether the scope of the claim must encompass the limitation following the phrase “the type.” It is not clear what structure the disk or the hub of the disk should have to be considered as “the type” of the disk or the hub set forth in claim 1. In addition, it is not clear how the aperture could be of the type of aperture provided in abrasive discs sold by Robert Bosch GmbH under the trademark X-LOCK. Is the aperture of the hub a specific aperture? 
             Regarding claim 1, “positioning a metal hub against an abrasive disc” confusing as it is not clear whether they are new parts or they are the same parts as “a disk” and “a central hub” set forth in lines 1-4 of the claim. 
             Regarding claim 1, “the annular portion defining an aperture of the type provided in abrasive discs sold by Robert Bosch GmbH under the trademark X-LOCK” is confusing a it is not clear how the aperture could be of the type of aperture provided in abrasive discs sold by Robert Bosch GmbH under the trademark X-LOCK. Is the aperture of the annular portion of the metal hub a specific aperture? 
             Regarding claim 1, “against an abrasive disc” is confusing as it is not clear whether this is a reference to “an abrasive disc” set forth in line 5 of the claim. 
            Regarding claim 1, “the positioning being such” is confusing as it is not clear what positioning being claimed.

Claim Rejections - 35 USC § 102
17.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


18.          Claims 1-2 and 4, as best understood, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by MacKay, Jr. (4,694,615), hereinafter MacKay ‘615. Regarding claim 1, as best understood, MacKay teaches a method for producing a disk (100, 116; defined as a segmented disk or disc which has a grinding wheel attached to a training nut 116; Fig. 7) of the type having a central hub 116 surrounded by an abrasive material 114, the hub having an aperture 124 of the type provided in abrasive discs sold by Robert Bosch GmbH under the trademark X-LOCK, the method comprising the steps: positioning a metal hub 102 against an abrasive disc (100, 116), the metal hub having an annular portion 104 and a plurality of tabs (108, 110, 112), the annular portion defining an aperture 106 of the type provided in abrasive discs sold by Robert Bosch GmbH under the trademark X-LOCK and the plurality of tabs protruding from the annular portion 104, against an abrasive disc (100, 116), the abrasive disc (100, 116) having a central void (defined by the recessed portion between the bottom and the flange 120 of the portion 116 of the disc; Figs. 8 and 10), and the positioning being such that the metal hub 102 occludes (at least by the tab portions) the central void and the tabs (108, 110, 112) protrude through the disc (110, 116); and bending (defined by bended portions 140, 142 of the tabs; Fig. 7 and col. 6, lines 25-29) the tabs such that the abrasive disc (100, 116) is gripped between the annular portion 104 and the tabs (108, 110, 112). See Figs. 7-10 in MacKay ‘615. It should be noted that where the disk or disc is sold and what type of trademark it has does not determine the patentability of the method of producing a disk or disc. 
              Regarding claim 2, Mackay’ ‘615 teaches everything noted above including that the tabs (108, 110, 112) extend through the void.  
               Regarding claim 4, Mackay ‘615 teaches everything noted above including that the disc (100, 106) has an opening (132, 134, 136) for each tab (108, 110, 112) and each tab protrudes through the opening provided therefor after the positioning step has been completed.  
19.          Claims 1-2 and 4, as best understood, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Albertson et al. (1,724,742), hereinafter Albertson. Regarding claim 1, as best understood, Albertson teaches a method for producing a disk 10 of the type having a central hub 18 surrounded by an abrasive material 26, the hub having an aperture 19 of the type provided in abrasive discs sold by Robert Bosch GmbH under the trademark X-LOCK, the method comprising the steps: positioning a metal hub 11 against an abrasive disc (18, 26, 27), the metal hub 11 having an annular portion 13 and a plurality of tabs 14, the annular portion defining an aperture (defined by the aperture created by the punched put tabs 14; Fig. 5) of the type provided in abrasive discs sold by Robert Bosch GmbH under the trademark X-LOCK and the plurality of tabs 14 protruding from the annular portion 13, against an abrasive disc (18, 16, 27), the abrasive disc having a central void 30, and the positioning being such that the metal hub 11 occludes the central void 30 and the tabs 14 protrude through the disc (18, 26, 26); and bending the tabs such that the abrasive disc (18, 26, 27) is gripped between the annular portion 13 and the tabs 14. See Figs. 1-5 in Albertson. 
              Regarding claim 2, Albertson teaches everything noted above including that the tabs 14 extend through the void 30.  
               Regarding claim 4, Albertson teaches everything noted above including that the disc (18, 26, 27) has an opening 24 for each tab 14 and each tab protrudes through the opening provided therefor after the positioning step has been completed.  

20.          Claims 1-2, as best understood, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by MacKay, Jr. (3,667,169), hereinafter MacKay ‘169. Regarding claim 1, as best understood, MacKay teaches a method for producing a disk (70, 72; Figs. 8-11) of the type having a central hub (74, 78) surrounded by an abrasive material 84, the hub having an aperture 74 of the type provided in abrasive discs sold by Robert Bosch GmbH under the trademark X-LOCK, the method comprising the steps: positioning a metal hub 70 against an abrasive disc 7, the metal hub having an annular portion 82 and a plurality of tabs 76, the annular portion defining an aperture (Fig. 9) of the type provided in abrasive discs sold by Robert Bosch GmbH under the trademark X-LOCK and the plurality of tabs protruding from the annular portion 82, against an abrasive disc 72, the abrasive disc 72 having a central void (74, 78), and the positioning being such that the metal hub 70 occludes the central void (74, 78) and the tabs 76 protrude through the disc 72; and bending the tabs 76 such that the abrasive disc 72 is gripped between the annular portion 82 and the tabs 76. See Figs. 8-11 in MacKay ‘169. It should be noted that where the disk or disc is sold and what type of trademark it has does not determine the patentability of the method of producing a disk or disc. 
              Regarding claim 2, Mackay’ ‘169 teaches everything noted above including that the tabs 76 extend through the void.  

Conclusion
21.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Fritz et al. (6,863,596), Albertson et al. (1,811,037), Kuzma et al. (2,285,155) and Pajovic (8,430,725) teaches a method of producing a disk.

22.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724  
                                                                                                                                                                                                  May 4, 2022